Name: Commission Regulation (EC) No 2042/97 of 17 October 1997 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  economic policy;  trade;  regions of EU Member States
 Date Published: nan

 18 . 10 . 97 I EN | Official Journal of the European Communities L 286/3 COMMISSION REGULATION (EC) No 2042/97 of 17 October 1997 amending Regulation (EC) No 1261 /96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Articles 2, 3 (4) and 4 (4) thereof, Whereas Commission Regulation (EC) No 1261 /96 (3), as last amended by Regulation (EC) No 1366/97 (4), fixes the quantities of the forecast supply balance for wine products qualifying for Community aid for the period 1 July 1997 to 30 June 1998 ; Whereas the aid for the supply to the Canary Islands should be adjusted to take account of changes in quota ­ tions and prices for the said wine products in the Euro ­ pean part of the Community and on the world market; Article 1 Annex II to Regulation (EC) No 1261 /96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173 , 27. 6 . 1992, p . 13 . (2) OJ L 320 , 11 . 12 . 1996, p . 1 . 0 OJ L 163 , 2 . 7 . 1996, p . 15 . 4 OJ L 188 , 17 . 7 . 1997, p . 8 . L 286/4 1 EN 1 Official Journal of the European Communities 18 . 10 . 97 ANNEX 'ANNEX II Aid granted in respect of the products listed in Annex I (ECU/hl) Product code Aid applicable to products coming from the Community 2204 21 79 9120 4,782 2204 21 79 9220 4,782 2204 21 79 9180 8,964 2204 21 79 9280 10,494 2204 21 79 9910 4,782 2204 21 80 9180 10,595 2204 21 80 9280 12,405 2204 2183 9120 4,782 2204 21 83 9180 12,243 2204 21 84 9180 14,473 2204 29 62 9120 4,782 2204 29 62 9220 4,782 2204 29 62 9180 8,964 2204 29 62 9280 10,494 2204 29 62 9910 4,782 2204 29 64 9120 4,782 2204 29 64 9220 4,782 2204 29 64 9180 8,964 2204 29 64 9280 10,494 2204 29 64 9910 4,782 2204 29 65 9120 4,782 2204 29 65 9220 4,782 2204 29 65 9180 8,964 2204 29 65 9280 10,494 2204 29 65 9910 4,782 2204 29 71 9180 10,595 2204 29 71 9280 12,405 2204 29 72 9180 10,595 2204 29 72 9280 12,405 2204 29 75 9180 10,595 2204 29 75 9280 12,405 2204 29 83 9120 4,782 2204 29 83 9180 12,243 2204 29 84 9180 14,473'